Citation Nr: 9916359	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of wounds 
to the left leg.

2.  Entitlement to service connection for residuals of wounds 
to the head, including headaches.

3.  Entitlement to service connection for residuals of wounds 
to the neck.

4.  Entitlement to service connection for residuals of wounds 
to the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to June 1946.



REMAND

Service records indicate the veteran was awarded citations 
and medals, including the Pacific Theater Ribbon, the 
American Theater Ribbon, the Victory Medal, the Presidential 
Unit Citation, and the Navy Unit Citation.

The veteran contends that while in service he was assigned to 
the Repair Unit, Navy 3205, Navy 128, 7th Fleet, Admiralty 
Islands, South Pacific.  The veteran reported his duties were 
loading and unloading steel used to repair damaged ships.  
The veteran reported he was injured in the fall of 1944 when 
an enemy plane struck the USS Mt. Hood.  The veteran contends 
he suffered injuries to his left leg, lower back, neck, and 
head area for which he was hospitalized.  The veteran 
contends he was treated aboard an English ship because the 
base hospital was full.  The veteran also reported that as a 
result of his injuries, he was unable to return to his 
regular job and his duties were changed to office teletype 
work and Post Office work.  Service medical records dated in 
May 1945 reflect treatment for cellulitis of the left leg, as 
well as diagnoses of catarrhal fever dated in May 1945 and 
October 1945.

A Department of Veterans Affairs (VA) hospital record dated 
in November 1950 reflects the veteran reported having back 
trouble during service and receiving treatment in sick bay.  
A diagnosis of lumbosacral muscular strain was noted.  The 
report reflects no limitation of motion in any of the major 
or minor joints, and no limitation of motion in any of the 
spinal joints except due to pain in the lower lumbar and 
sacroiliac area.  The report reflects the veteran was 
hospitalized from November 16, 1950 to November 28, 1950.

The veteran reported receiving treatment at the VA Hospital, 
Altoona, Pennsylvania between 1978 and 1980.  However, a 
review of the claims folder reflects the Regional Office (RO) 
requested treatment records from that facility dated from 
March 1997 to the present.

Upon VA examination dated in March 1980, it was noted the 
veteran was in an automobile accident and suffered nerve root 
damage of C5-C6 and a minor injury of the cervical spine.  
The examiner made relevant notations of chronic pain in the 
head, face, and neck area, a scar on the left knee.

VA outpatient treatment records dated from November 1995 to 
June 1998 reflect various relevant impressions of chronic 
headaches likely secondary to degenerative disc disease in 
the neck, intermittent leg and low back pain, 

Upon VA general examination dated in April 1996, the veteran 
reported experiencing back, neck, left leg, and occipital 
pain since 1944.  The examiner noted relevant impressions of 
degenerative joint disease of the lumbar spine, degenerative 
joint disease of the cervical spine, a history of soft tissue 
injuries to the left leg, and a history of an occipital 
"lesion."

Upon VA neurological examination dated in April 1996, the 
examiner opined that in regards to the veteran's cervical 
spine, he had chronic neck pain which dated back to his 
injury in the service and it was likely the diagnosis was 
chronic cervical sprain/strain, and some degenerative 
arthritis was possible.  

A magnetic imaging report of the cervical spine dated in May 
1996 reflects relevant impressions of mild spinal stenosis at 
C5-C6 secondary to posterior intervertebral disc protrusion; 
bilateral neural foraminal narrowing at C5-C6 due to 
bilateral uncovertebral and facet joint hypertrophy; and 
posterior intervertebral disc protrusion at C6-C7 with 
impression upon the ventral aspect of the thecal sac.

The veteran contends that service medical records of his 1944 
injuries were a part of his claims folder when he resided in 
Pennsylvania; however, those records have now been lost.  

Pursuant to 38 C.F.R. § 3.304(d) (1998), the veteran has 
presented satisfactory evidence of an in-service combat 
situation and injury.  The Board of Veterans' Appeals (Board) 
further notes the veteran has presented evidence of 
continuity of symptomatology sufficient to render his claim 
arguably well grounded.  However, additional development of 
the record is needed to enable the Board to render a final 
decision.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Pittsburgh, 
Pennsylvania RO and request a search for 
any service medical records pertaining to 
this veteran. The RO should also request 
copies of all treatment records and 
hospital summaries dated from January 
1978 through December 1980 from the VA 
Hospital, Altoona, Pennsylvania.  The RO 
should ensure that all records of 
treatment, surgery, or evaluation at VA 
facilities are associated with the claims 
folder.  

2.  The RO should contact the Office of 
the Surgeon General and determine if they 
have any records regarding 
hospitalization or treatment of the 
veteran during service.  The RO should 
also obtain the veteran's service 
personnel records.  

3.  The RO should contact the veteran and 
request that he provide any other 
information available to him regarding 
his injuries and treatment in service, 
such as buddy statements, letters, etc.  

4.  Thereafter, the RO should schedule 
the veteran for VA specialist 
examinations of his head, neck, lower 
back, and left leg to determine the 
nature and extent of residuals of 
traumatic wounds to the head, neck, lower 
back, and left leg, if any. The claims 
folder and a copy of this REMAND should 
be made available to the examiners for 
review prior to the examinations.  All 
pertinent findings, history, 
symptomatology, and the results of any 
indicated diagnostic studies should be 
reported in detail.  Each examiner should 
specifically comment on whether the 
disability evaluated is at least as 
likely as not the result of an incident 
or incidents of the veteran's period of 
active military service or is otherwise 
attributable to military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  A complete 
rationale for any opinion expressed must 
be provided.

5.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of 
wounds to the head, neck, lower back, and 
left leg.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


